Citation Nr: 0622964	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  04-13 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel




INTRODUCTION

The veteran had active duty service from August 1971 to 
August 1973.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2005 rating 
decision of the Philadelphia, Pennsylvania, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

The veteran is not shown to suffer from PTSD as a result of a 
verified in-service stressor.


CONCLUSION OF LAW

Service connection for a PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he currently suffers from PTSD as a 
result of his service.  Specifically, the veteran contents 
that his claimed PTSD is due to the stress of working on 
burial detail for funerals at Arlington National Cemetery for 
fellow service-members who died in Vietnam.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury was incurred in service is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after military 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In particular regard to the issue on appeal, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  See 38 C.F.R. § 
3.304(f).  

Turning to the evidence of record, the veteran's service 
personnel records show that he was stationed at the Marine 
Corp. Barracks in Washington, DC, from February 1972 until 
August 1973.  His military specialties were listed as 
rifleman and antitank assault man.  The veteran's personnel 
records further show that he was not a combat veteran in 
Vietnam or any other conflict, nor does the veteran contend 
that he was involved in combat.  Rather, the veteran contends 
he endured stress in service while assigned to burial details 
for funerals occurring at Arlington National Cemetery. 

The veteran's service medical records (SMRs) are devoid of 
any indication that the veteran complained of, was diagnosed 
with, or treated for any psychiatric problems during service.

The post-service medical records consist of an August 2002 VA 
examination report and VA clinical records, with VA hospital 
discharge summaries, dated from April 2000 to March 2004.  
These VA medical records show that the veteran has been 
diagnosed variously with polysubstance abuse, bipolar 
disorder, and depression.  There is no evidence showing that 
the veteran has been diagnosed with PTSD.  Moreover, there is 
no medical evidence of record showing that his currently 
observed or diagnosed psychiatric symptoms of bipolar 
disorder and depression are related to service in any way.

At this point, the Board reiterates that in order for the 
veteran to be awarded service connection for PTSD, there must 
be medical evidence linking currently diagnosed PTSD to an 
in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  

Despite the evidence of record showing that the veteran was 
stationed in Washington, DC from February 1972 to August 
1973, there is nothing in the veteran's service personnel 
records to show that the veteran was assigned to burial 
detail for military funerals at Arlington National Cemetery.  
However, assuming arguendo that the veteran was assigned to 
burial detail as he claims, as there is no medical evidence 
demonstrating that the veteran has been diagnosed with PTSD 
in accordance with 38 C.F.R. § 4.125(a), an award of service 
connection for PTSD is not warranted.  Indeed, with regard to 
the medical evidence of record, which is substantial, there 
is no evidence that the suffers from any psychiatric symptoms 
related to his claimed participation on burial details during 
service or to any other event related to service.  The Board 
emphasizes that without a diagnosis of PTSD in accordance 38 
C.F.R. § 4.125(a), there is no basis for an award of service 
connection therefor even if the claimed in-service stressor 
is ultimately verified.  38 C.F.R. § 3.304(f).

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for PTSD.  As such, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rendering this decision, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

During the pendancy of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held 
that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  

VA satisfied its duty to notify by means of letters from the 
agency of original jurisdiction (AOJ) to the appellant that 
were issued prior to the initial AOJ decision dated in March 
2001 and October 2002.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  

The veteran has not been provided with a notice concerning 
disability ratings and effective dates for the award of 
benefits that would be assigned if service connection were 
awarded, as required by the Dingess/Hartman decision.  
However, as the Board upholds AOJ's decision denying service 
connection for PTSD, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Therefore, 
since service connection is denied, the "downstream" issues 
of the appropriate disability rating or effective dates are 
moot.  

In general regard to all the duty to notify and assist 
requirements, as discussed below, the veteran was afforded a 
meaningful opportunity to present evidence and argument and 
to participate in his appeal.

In this case, the veteran was informed of his and the VA's 
respective responsibilities to identify and obtain relevant 
evidence, and was requested to submit any evidence supporting 
his claims to the VA in the above noted VCAA letters.  In the 
March 2004 Statement of the Case (SOC), the veteran was again 
informed of all the applicable laws and regulations pertinent 
to his claim.  Accordingly, Board holds that the veteran, in 
fact, was provided with a meaningful opportunity to 
participate in his claim by VA.  The veteran underwent a VA 
medical examination and has been regularly visiting VA 
medical facilities for treatment and hospitalization.  
Reports of these records have been obtained and considered by 
the AOJ and the Board consistent with the duty to assist the 
veteran in compliance with 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  The veteran presented written arguments in 
support of his claims and was assisted by his accredited 
representative.  Thus, the Board concludes that any defect in 
notice, if it were held to exist, would be rendered harmless 
in the present case. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 
2006); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Thus, the Board finds that the veteran has been fully and 
properly notified of the evidence necessary to substantiate 
his claims, of his and the VA's respective responsibility to 
identify and obtain such evidence and of the laws and 
regulations governing his claims as well as the substance of 
the regulations implementing the VCAA.  Furthermore, the VA 
has obtained all relevant evidence to support the veteran's 
claims for inclusion in his claims file.  Therefore, as all 
the  requirement of the duty to notify and assist the veteran 
have been met, appellate review is appropriate.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


